Examiner's Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Pehr Jansson on 05/19/2022.

In the claims
1. (Currently Amended) A method for provisioning a wireless control device with an information element allowing to identify visually at least one unauthorized user in a restricted area, the restricted area comprising a first gateless control area being equipped with at least a first image sensor and a first electronic reader supporting a short range radio technology allowing to read data memorized into wearable devices carried by authorized users, the restricted area divided between at least a first subarea and a second subarea divided by a second gateless control area being equipped with at least a second image sensor and a second electronic reader supporting a short range radio technology allowing to read data memorized into wearable devices carried by authorized users, the method comprising the steps of: 
- providing by the first image sensor a digital image of at least one user that is detected as passing through the first gateless control area; 
- if the user detected as passing through the first gateless control area carries one of said wearable devices carried by authorized users: 
- extracting from the provided digital image of the detected user a first face detection dataset; 
- providing by the first electronic reader a second face detection dataset memorized in the wearable device carried by said detected user; 
- applying facial recognition over the first and second face detection datasets in order to determine if the user associated to the first face detection dataset is the same as the one associated to the second face detection dataset, the detected user being identified as authorized in that case to enter the first subarea; 
- identifying the user detected as passing through the first gateless control area as unauthorized for entry into the first subarea if the user associated to the first face detection dataset is not the same as the one associated to the second face detection dataset; 
- if the user detected as passing through the first gateless control area does not carry one of said wearable devices carried by authorized users, identifying the user detected as passing through the first gateless control area as unauthorized for entry into the first subarea; and 
- if the user detected as passing through the first gateless control area is identified as unauthorized for entry into the first subarea: 
- generating an information item representative of data allowing to localize at least one unauthorized user who is present in the first subarea of the restricted area, wherein there is no control officer present in the first subarea, 
- preparing a first message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the first gateless control area and the information item representative of data allowing to localize the user; and 
- sending to the wireless control device of a control officer who is not present in the first subarea the first message comprising the one or several information items adapted to ease the visual identification of the unauthorized user and the information item representative of data allowing to localize the user; and 
if the user detected as passing through the first gateless control area is identified as authorized for entry into the first subarea is detected as passing through the second gateless control area, determining if the user is authorized for entry into the second subarea and if the user is not authorized for entry into the second subarea: 
- generating an information item representative of data allowing to localize at least one unauthorized user who is present in the second subarea of the restricted area, wherein there is no control officer present in the second subarea; 
- preparing a second message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the second gateless control area and the information item representative of data allowing to localize the user; and 
- sending to the wireless control device of [[a]] the control officer who is not present in the second subarea the second message comprising the one or several information items adapted to ease the visual identification of the unauthorized user.

2. (Previously Presented) The method according to claim 1, comprising the step of receiving data allowing the localization of the wireless control device.

3. (Currently Amended) The method according to claim 1, comprising the steps of: 
- providing by the first electronic reader access rights data for the second subarea contained into the wearable device carried by at least a detected user; 
- based on the provided access rights data, identifying users as unauthorized for entry into the second subarea if the provided access rights data does not allow a detected user to enter into the second subarea.

4. (Currently Amended) The method according to claim 1, wherein Ultra- wideband (UWB) is used as the short range technology for the first electronic reader and the wearable device to communicate.

5. (Previously Presented) The method according to claim 1, comprising the steps of receiving data allowing to localize the unauthorized user, generate an information element representative of said localization data, and send this information element to the wireless control device.

6. (Previously Presented) The method according to claim 1, wherein the first and second detection datasets correspond to a predefined set of facial features.

7. (Previously Presented) The method according to claim 6, wherein the second face detection dataset is memorised securely into the wearable device.

8. (Currently Amended) The method according to claim 1, comprising the step of receiving and analysing the digital image captured by the first image sensor in order to detect the presence of the one or several users that are passing through the first gateless control system.

9. (Currently Amended) The method according to claim 1, wherein one information item that is transmitted to the wireless control device is a picture having the format of a photo ID extracted from the one that has been captured by the first image sensor.

10. (Currently Amended) The method according to claim 1, wherein one information item that is transmitted to the wireless control device is adapted to allow [[a]] the control officer to recognize the outer appearance of an unauthorized user.

11. (Previously Presented) The method according to claim 1, comprising the step of formatting a control report such that the information items related to a plurality of unauthorized users are transmitted in a single message to the wireless control device.

12. (Previously Canceled) 

13. (Currently Amended) A data processing system for provisioning a wireless control device with an information element allowing to identify visually at least one unauthorized user in a restricted area, the restricted area comprising a first gateless control area being equipped with at least a first image sensor and a first electronic reader supporting a short range radio technology allowing to read data memorized into wearable devices carried by authorized users, the restricted area divided between at least a first subarea and a second subarea divided by a second gateless control area being equipped with at least a second image sensor and a second electronic reader supporting a short range radio technology allowing to read data memorized into wearable devices carried by authorized users, the data processing system comprising means for carrying out the steps of a method comprising the steps: 
- providing by the first image sensor a digital image of at least one user that is detected as passing through the first gateless control area; 
- if the user detected as passing through the first gateless control area carries one of said wearable devices carried by authorized users: 
- extracting from the provided digital image of the detected user a first face detection dataset; 
- providing by the first electronic reader a second face detection dataset memorized in the wearable device carried by said detected user; 
- applying facial recognition over the first and second face detection datasets in order to determine if the user associated to the first face detection dataset is the same as the one associated to the second face detection dataset, the detected user being identified as authorized in that case to enter the first subarea; 
- identifying the user detected as passing through the first gateless control area as unauthorized for entry into the first subarea if the user associated to the first face detection dataset is not the same as the one associated to the second face detection dataset; 
- if the user detected as passing through the first gateless control area does not carry one of said wearable devices carried by authorized users, identifying the user detected as passing through the first gateless control area as unauthorized for entry into the first subarea; and 
- if the user detected as passing through the first gateless control area is identified as unauthorized for entry into the first subarea: 
- generating an information item representative of data allowing to localize at least one unauthorized user who is present in the first subarea of the restricted area, wherein there is no control officer present in the first subarea: 
- preparing a first message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the first gateless control area and the information item representative of data allowing to localize the user; and 
- sending to the wireless control device of a control officer who is not present in the first subarea the message comprising the one or several information items adapted to ease the visual identification of the unauthorized user and the information item representative of data allowing to localize the user; and 
if the user detected as passing through the first gateless control area is identified as authorized for entry into the first subarea is detected as passing through the second gateless control area, determining if the user is authorized for entry into the second subarea and if the user is not authorized for entry into the second subarea: 
- generating an information item representative of data allowing to localize at least one unauthorized user who is present in the second subarea of the restricted area, wherein there is no control officer present in the second subarea; 
- preparing a second message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the second gateless control area and the information item representative of data allowing to localize the user; and 
- sending to the wireless control device of [[a]] the control officer who is not present in the second subarea the second message comprising the one or several information items adapted to ease the visual identification of the unauthorized user.

14. (Previously Cancelled)

15. (Currently Amended) A computer-readable non-transitory storage medium comprising instructions which, when executed by a computer, cause the computer to provision a wireless control device with an information element allowing to identify visually at least one unauthorized user in a restricted area, the restricted area comprising a first gateless control area being equipped with at least a first image sensor and a first electronic reader supporting a short range radio technology allowing to read data memorized into wearable devices carried by authorized users, the restricted area divided between at least a first subarea and a second subarea divided by a second gateless control area being equipped with at least a second image sensor and a second electronic reader supporting a short range radio technology allowing to read data memorized into wearable devices carried by authorized users, by carrying out the steps of a method comprising the steps: 
- providing by the first image sensor a digital image of at least one user that is detected as passing through the first gateless control area; 
- if the user detected as passing through the first gateless control area carries one of said wearable devices carried by authorized users: 
- extracting from the provided digital image of the detected user a first face detection dataset; 
- providing by the first electronic reader a second face detection dataset memorized in the wearable device carried by said detected user; 
- applying facial recognition over the first and second face detection datasets in order to determine if the user associated to the first face detection dataset is the same as the one associated to the second face detection dataset, the detected user being identified as authorized in that case to enter the first subarea; 
- identifying the user detected as passing through the first gateless control area as unauthorized for entry into the first subarea if the user associated to the first face detection dataset is not the same as the one associated to the second face detection dataset; 
- if the user detected as passing through the first gateless control area does not carry one of said wearable devices carried by authorized users, identifying the user detected as passing through the first gateless control area as unauthorized for entry into the first subarea; and 
- if the user detected as passing through first the first gateless control area is identified as unauthorized for entry into the first subarea: 
- generating an information item representative of data allowing to localize at least one unauthorized user who is present in the first subarea of the restricted area, wherein there is no control officer present in the first subarea; 
- preparing a first message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the first gateless control area and the information item representative of data allowing to localize the user; and 
- sending to the wireless control device of a control officer who is not present in the first subarea the message comprising the one or several information items adapted to ease the visual identification of the unauthorized user and the information item representative of data allowing to localize the user; and 

if the user detected as passing through the first gateless control area is identified as authorized for entry into the first subarea is detected as passing through the second gateless control area, determining if the user is authorized for entry into the second subarea and if the user is not authorized for entry into the second subarea: 
- generating an information item representative of data allowing to localize at least one unauthorized user who is present in the second subarea of the restricted area, wherein there is no control officer present in the second subarea; 
- preparing a second message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the second gateless control area and the information item representative of data allowing to localize the user; and 
- sending to the wireless control device of [[a]] the control officer who is not present in the second subarea the second message comprising the one or several information items adapted to ease the visual identification of the unauthorized user.

16. (Currently Amended) The data processing system according to claim 13, comprising the step of receiving data allowing the localization of the one wireless control device.

17. (Currently Amended) The data processing system according to claim 13, comprising the steps of: 
- providing by the first electronic reader access rights data for the second subarea contained into at least the wearable device carried by at least a detected user; 
- based on the provided access rights data, identifying users as unauthorized for entry into the second subarea if the provided access rights data does not allow a detected user to enter into the second subarea.

18. (Currently Amended) The data processing system according to claim 13, wherein Ultra-wideband (UWB) is used as the short range technology for the first electronic reader and the wearable device to communicate.

19. (Previously Presented) The data processing system according to claim 13, comprising the steps of receiving data allowing to localize the unauthorized user, generate an information element representative of said localization data, and send this information element to the wireless control device.

20. (Previously Presented) The data processing system according to claim 13, wherein the first and second detection datasets correspond to a predefined set of facial features.

21. (Previously Presented) The data processing system according to claim 20, wherein the second face detection dataset is memorised securely into the wearable device.

22. (Currently Amended) The data processing system according to claim 13, comprising the step of receiving and analysing the digital image captured by the first image sensor in order to detect the presence of the one or several users that are passing through the first gateless control system.

23. (Currently Amended) The data processing system according to claim 13, wherein one information item that is transmitted to the wireless control device is a picture having the format of a photo ID extracted from the one that has been captured by the first image sensor.

24. (Currently Amended) The data processing system according to claim 13, wherein one information item that is transmitted to the wireless control device is adapted to allow [[a]] the control officer to recognize the outer appearance of an unauthorized user.

25. (Previously Presented) The data processing system according to claim 13, comprising the step of formatting a control report such that the information items related to a plurality of unauthorized users are transmitted in a single message to the wireless control device.

26. (Previously Cancelled) 

Allowable Subject Matter
Claims 1-11, 13, 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It would NOT have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ives-Halperin, Miwa and other cited references, and reduce to practice the claimed subject matter. Therefore, it is Examiner’s opinion that claims 1-11, 13, 15-25 shall be allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683